Citation Nr: 1212406	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  06-39 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to November 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Board denied the Veteran's claims for right ear hearing loss and tinnitus and remanded his claim for left ear hearing loss in an October 2010 decision.  The Veteran appealed the denial of entitlement to service connection for right ear hearing loss and tinnitus and these issues were returned to the Board by a September 2011 Order of the United States Court of Appeals for Veterans' Claims (Court) granting a Joint Motion for Remand (JMR).  

While the Veteran's case was on appeal, the RO granted entitlement to service connection for left ear hearing loss and tinnitus in an October 2011 rating decision.  The Veteran's tinnitus was assigned the maximum schedular rating.  Accordingly, as the October 2011 RO decision constitutes a full grant of the Veteran's claim for entitlement to service connection for tinnitus, the sole issue before the Board at this time is entitlement to service connection for right ear hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the Court found that the Board should have attempted to obtain the results of audiometric testing performed by VA in July 2005 at a VA audiological consult, which were not reported in the VA treatment note.  The Board was instructed to attempt to obtain these results.  

Additionally, the Court found that the Board erred in finding that the Veteran's decision to have his case sent to the Board, as noted in a July 2008 Report of Contact, was a withdrawal of his request for a hearing before a member of the Board.  The Board was instructed to afford the Veteran the right to a hearing, notwithstanding the clear intent of the July 2008 report of contact, and the Board's factual finding on this point.   

The Board notes that in September 2011, the Veteran was afforded another  VA audiological examination, which found the Veteran's hearing in his right ear to be within normal limits, providing further highly probative evidence against his claims.  Nevertheless, as the Board is required to comply with the terms of a Court remand, this matter will be remanded to the RO for additional development as required by the terms of the September 2011 JMR.   

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the results of the audiometric testing administered by VA at a July 5, 2005 audiology consult at the Palo Alto VA medical center and associate these results with the Veteran's claims folder.  If these test results are not available, a formal finding of unavailability should be placed of record and the Veteran should be given written notice.

2. The Veteran should be scheduled for a hearing before a member of the Board, in the order that the request was received.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

